Order entered November 30, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00653-CV

                                 DEBORAH HUMPHREY, Appellant

                                               V.

                 DAVID YANCEY AND NATIONWIDE SLATE, Appellees

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-07257

                                           ORDER
       Because the November 19, 2015 agreed motion for abatement does not reflect appellant

and appellee David Yancey conferred with appellee Nationwide Slate regarding the motion or

served Nationwide a copy of the motion as required by the rules of appellate procedure, we

DENY the motion without prejudice to refiling a motion that complies with the rules. See TEX.

R. APP. P. 9.5(d), 10.1(a)(5).




                                                      /s/   CRAIG STODDART
                                                            JUSTICE